Cohalan, J.
(concurring in part and dissenting in part). Count two of the instant indictment for robbery in the first degree charges, inter alia, that the defendant "forcibly stole certain property from Rebecca Kalbfliesch, Linda Murray and Jack Dafgard”. The defendant argues that this count is void as duplicitous within the meaning of CPL 200.30 (see People v Rosado, 64 AD2d 172, 177-178; People v Richlin, 74 Misc 2d 906, 907-908). I agree and therefore vote to modify the judgment by reversing the conviction under count two and dismissing that count. CPL 200.30 (subd 1) mandates that each "count of an indictment may charge one offense only.” CPL 40.10 (subd 1) further provides that one "criminal transaction also establishes separate and distinct offenses when, though violating only one statutory provision, it results in * * * loss or other consequences to two or more victims, and such result is an element of the offense as defined. In such case, as many offenses are committed as there are victims” (emphasis supplied). In the instant case, the defendant’s conduct resulted in a forced taking of property from three separate victims and, hence, under the foregoing statute, must constitute three separate offenses. Since three separate offenses were alleged to have been committed, joinder of these accusations under a single count of the indictment violated the prohibition against duplicitous counts contained in CPL 200.30.
Hopkins, J. P., and Lazer, J., concur with Martuscello, J.; Cohalan, J., concurs insofar as the majority has affirmed the conviction under count three of the indictment, but otherwise *236dissents and votes to reverse the conviction under count two of the indictment and to dismiss that count, with an opinion.
Judgment of the County Court, Nassau County, rendered May 5, 1978, affirmed.